—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rivera, J.), rendered August 11, 1995, convicting him of criminal possession of stolen property in the third degree, reckless endangerment in the second degree, and unauthorized use of a motor vehicle in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was pulled over by the police while driving a stolen truck. The truck had been leased by the Louis Price Paper Company. At trial the People produced a truck driver employed by the Louis Price Paper Company, who was the sole person assigned to the subject truck and who had signed the lease on behalf of the company. The defendant moved for a missing witness charge against the People, and argued that the People should have called Louis Price, the owner of the company. The court denied the motion and the defendant was subsequently convicted.
The court properly denied the defendant’s request for a missing witness charge. The defendant failed to sustain his burden of showing that the proposed witness was knowledgeable about a material issue (see, People v Gonzalez, 68 NY2d 424, 427-428; People v Rivera, 174 AD2d 581). Miller, J. P.,. Altman, Mc-Ginity and Luciano, JJ., concur.